Mr. Justice Dickey delivered the opinion of the Court: We think the exaction of this license fee may well be sustained as a tax upon that class of keepers of livery stables who keep carriages for hire. The constitution of 1818 contained, as a limitation upon the taxing power, the following: “That the mode of levying a tax shall be by 'valuation, so that every person shall pay a tax in proportion to the value of the property he or she has in his or her possession. ” In the constitution of 1848 this restriction was removed, and in its stead it was provided: “The General Assembly shall provide for levying a tax by valuation, etc., but the General Assembly shall have power to tax peddlers, auctioneers, brokers, hawkers, merchants, commission merchants, showmen, jugglers, inn-keepers, groceiy-keepers, toll bridges and ferries, and persons using and exercising franchises and privileges, in such manner as they shall from time to time direct.” In our present constitution the provision of the constitution of 1848 is retained, being modified by additions to the subjects of taxation without valuation, and by requiring such taxation to be imposed “by general law, uniform as to the class upon which it operates.” And to this is added the further provision, that “the specification of the objects and subjects of taxation shall not deprive the General Assembly of the power to require other subjects or objects to be taxed in such manner as may be consistent with the principles of taxation fixed in this constitution. ” It is plain, therefore, that the General Assembly might, under this constitution, impose a tax by general law upon that class of livery stable keepers who keep carriages for hire, although that business is not enumerated as one of the objects or subjects of taxation without valuation. By general law the General Assembly has authorized cities to impose such tax. In clause 91, of the chapter defining the powers of city councils, is granted the power “to tax, license and regulate * * * livery stables. ” It is said this is a power to tax livery stables, but not a power to impose a tax upon the keepers of livery stables. The context shows that this is not the true meaning. The power is to tax auctioneers, distillers, brewers, lumber yards, livery stables, public scales, money changers and brokers. It is plain to us that this whole section relates to occupations, and means by the terms “lumber yards, ” “livery stables, ” and “public scales, ” keepers or owners of lumber yards, livery stables and public scales. These words being preceded by “distillers” and “brewers,” and followed by “money changers” and “brokers,” carry to our minds no other sense than that of a tax upon occupations. The ordinance imposes this burden for revenue by a general enactment, uniform upon the class upon which it operates. It prohibits' all livery stable keepers from keeping carriages for hire without paying a license fee upon each carriage. Be this as it may, it is exceedingly clear, since the decision of this court in the case of Wiggins Ferry Co. v. City of East St. Louis, 102 Ill. 560, that the imposition of this burden can be fully vindicated under the power to license. The writer of this opinion had thought, until that decision was made, that a license fee, exacted for mere purposes of revenue, for a license to do that which the exacter had no power to forbid, was'a tax, in the sense of our constitution. In that case it was ruled otherwise. The charter in this case granting power to license keepers of livery stables; as has been shown, the council had the full power to prescribe the rule that such license should be paid for in proportion to the number of carriages kept for hire. The judgment in this case is therefore affirmed. Judgment affirmed.